DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of specie I, reading on figure 1, claims 1, 2, 4, 5 and 6, in the reply filed on March 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2006/0152321), in view of Kim (US 2014/0184461), and Cao (US 2015/0145742).
Regarding claim 1, Jung, figure 3, discloses a printed circuit board comprising: an electrically insulating substrate layer (portion of the lay 54, below the pattern / coil 58); an electrically conductive pattern (portion of 58) stacked on at least one surface of the substrate layer; and a cover layer (portion of the lay 54, above the pattern / coil 58) that is disposed on a stack including the substrate layer and the electrically conductive pattern and covers a surface of the stack (see figure), which surface is on a side on which the electrically conductive pattern is present, wherein the electrically conductive pattern has a coil region including a coil (58), and wherein, in the substrate layer or the cover layer, a high-magnetic permeability member is present in at least a region that overlaps the coil region in plan view (paragraph 0034).
Though, Jung does not disclose, as recited in the preamble, the printed circuit board being a flexible printed circuit board, the board of Jung is formed on Polymeric material, which will have some flexibility. Additionally flexible printed circuit boards are old and known in the art to impart flexibility avoiding cracks in the board.
Additionally, Kim discloses a flexible circuit board with a coil formed on the board (see abstract, and specification).
Cao discloses a flexible circuit board with a coil formed on the board (see abstract, and specification).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Jung being formed as flexible printed circuit board, as taught by Kim and Cao, in order to impart flexibility.



Regarding claim 6, the modified board of Jung further discloses wherein the high- magnetic permeability member is dispersed in the substrate layer and the cover layer (see figure).  

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Jung, as applied to claim 1 above, and further in view of Inagaki (US 2013/0015939), Araki (US 2015/0130573), and Redlich (US 5,068,607).
Regarding claim 4, the modified board of Jung does not disclose wherein the high-magnetic permeability member is covered with an insulating coating. However, depending upon the conductivity of the high-magnetic permeability member, it is obvious to coat the conductive high-magnetic permeability member to be coated to convert the member to be insulating, apparently in order to insulate them to avoid short circuiting.
Inagaki discloses a magnetic permeability material with electrical insulating coating (see abstract, and claim 12). 
Araki discloses a magnetic permeability material with electrical insulating coating (paragraph 0028). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Jung with the high-magnetic permeability member being covered with an insulating coating, as taught by Inagaki, Araki, and Redlich in order to have the magnetic permeability member to be insulative to avoid short circuiting.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ  416 (CCPA 1960).

Regarding claim 5, though, the modified board of Jung does not disclose wherein the insulating coating contains a coupling agent, it is obvious to use a coupling agent to enhance the bonding between the magnetic permeability member and the insulating material, as disclosed by Redlich.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Vukovic (US 2004/0060517), discloses a high magnetic permeability material coated with an insulating material (paragraph 0050). 

Kubo (US 2012/0262348), discloses a coil on a flexible substrate with magnetic sheet including magnetic powder and resin material (see abstract, claims 1 and 2). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / June 10, 2021